                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    KARLA SONTOSKI, et al.,                              Case No. 2:20-CV-271 JCM (EJY)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     ASSOCIATED HOTELS LLC, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Karla and Mark Sontoski’s (collectively “plaintiffs”) motion
               14     to remand. (ECF No. 6). Associated Hotels LLC, HLV Holdings LLC, and Trinity Hotel Asset
               15     Management LLC d/b/a Hooters Casino Hotel (collectively “defendants”) filed a response (ECF
               16     No. 10), to which plaintiffs replied (ECF No. 12).
               17     I.     Background
               18            The instant action arises from plaintiff’s claims of premises liability. (ECF No. 1-1).
               19     Plaintiffs were gambling in the Hooters Casino Hotel when an employee pushed Karla Sontoski
               20     to the ground. Id. She suffered damages as a result, and the instant action followed. Id.
               21            The parties initially intended to mediate their dispute. (ECF No. 6 at 3). To that end, the
               22     parties stipulated to extend the time defendants had to file a responsive pleading.         Id. A
               23     discovery dispute arose between the parties, cooperation broke down, and plaintiffs abandoned
               24     the prospect of mediation until the discovery dispute was resolved. Id. at 3–4.
               25            Plaintiffs filed this action on September 19, 2019. (ECF No. 1-1). Defendants removed
               26     this action on February 7, 2020, after the parties’ cooperative relationship deteriorated. (ECF
               27     No. 1). Plaintiffs now move to remand. (ECF No. 6).
               28

James C. Mahan
U.S. District Judge
                1     II.    Legal Standard
                2            Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                3     district courts of the United States have original jurisdiction, may be removed by the defendant
                4     or the defendants, to the district court of the United States for the district and division embracing
                5     the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to
                6     lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
                7     v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
                8            Upon notice of removability, a defendant has thirty days to remove a case to federal court
                9     once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              10      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              11      charged with notice of removability “until they’ve received a paper that gives them enough
              12      information to remove.” Id. at 1251.
              13             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              14      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              15      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              16      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              17      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              18      order or other paper’ from which it can determine that the case is removable. Id. (quoting 28
              19      U.S.C. § 1446(b)(3)).
              20             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
              21      1447(c). On a motion to remand, the removing defendant faces a strong presumption against
              22      removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
              23      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
              24      (9th Cir. 1992).
              25      III.   Discussion
              26             Here, the parties do not dispute that the amount in controversy is met or that complete
              27      diversity exists. (ECF Nos. 6; 10). The only point of contention is whether defendants’ removal
              28      was timely. Id.

James C. Mahan
U.S. District Judge                                                   -2-
                1            As an initial matter, the court finds that defendants received notice of removability when
                2     they were served. Indeed, plaintiffs argued as much in their motion to remand. (ECF No. 6 at 5–
                3     6). Defendants do not dispute this point. (See generally ECF No. 10). “The failure of an
                4     opposing party to file points and authorities in response to any motion, except a motion under
                5     Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the
                6     motion.” LR 7-2(d). Moreover, this court has held this rule applies in cases such as here when a
                7     party fails to address a portion of the moving party’s motion. Moore v. Ditech Fin., LLC, No.
                8     2:16-CV-1602-APG-GWF, 2017 WL 2464437, at *2 (D. Nev. June 7, 2017), aff’d, 710 F. App’x
                9     312 (9th Cir. 2018) (holding that the plaintiff “conceded to dismissal” of a claim “by failing to
              10      oppose the defendants’ arguments on this point in their motion to dismiss” (emphasis added)).
              11      Thus, defendants conclusively concedes notice of removability.
              12             Defendants’ only argument in support of removal is the notion that the parties’ agreement
              13      to postpone responsive pleadings in light of mediation also tolled the statutory removal deadline.
              14      (ECF No. 10 at 8–10). Defendant relies almost exclusively on the one-year removal period
              15      provided by 28 U.S.C. § 1446, subsections (b)(3) and (c)(1). This argument is unavailing,
              16      because, as discussed above, the initial pleading was removable.
              17             The only other legal authority defendant presents to suggest that the 30-day period in 28
              18      U.S.C. § 1446(b)(1) can be tolled is an unpublished case from the Northern District of Texas:
              19      Mays v. RPC, Inc., 2005 U.S. Dist. LEXIS 4968 at *4–5 (N.D. Tex. March 28, 2005). Mays is
              20      wholly inapposite to the instant action, however, because the case in Mays was dismissed and
              21      then reinstated; the 30-day period was tolled only because there was no case to remove during
              22      that time period. Id.
              23             Although defendant highlights the importance of mediation, they do not present any other
              24      cogent argument to support its untimely removal. Because this action was filed in September
              25      2019, defendants’ removal was untimely in February 2020. Accordingly, plaintiffs’ motion to
              26      remand is granted.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                 -3-
                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion to
                4     remand (ECF No. 6) be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that the matter of Sontoski v. Associated Hotels LLC et al.,
                6     case number 2:20-cv-00271-JCM-EJY, be, and the same hereby is, REMANDED to the Eighth
                7     Judicial District Court, Clark County, Nevada.
                8            The clerk is instructed to close the case accordingly.
                9            DATED April 3, 2020.
              10                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -4-
